Citation Nr: 1521739	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint syndrome.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for inguinal hernia.

8.  Entitlement to service connection for presbyopia.

9.  Entitlement to higher rating(s) for service-connected left shoulder disorder, evaluated as 10 percent disabling from April 1, 2008; 100 percent from August 13, 2009; and 20 percent from November 1, 2009.

10.  Entitlement to higher rating(s) for service-connected right hip disorder, evaluated as 10 percent disabling based upon limitation of extension; and zero percent (noncompensable) based on limitation of flexion.

11.  Entitlement to a rating in excess of 10 percent for service-connected left knee disorder.

12.  Entitlement to higher rating(s) for service-connected lumbar spine disorder, evaluated as 20 percent disabling from April 1, 2008; 40 percent from November 30, 2009; 20 percent from May 25, 2012; and 10 percent from March 6, 2014; as well as associated sciatica of the right and left lower extremities, both evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to April 1984, and from May 1986 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the left hip, sinusitis, left shoulder, right hip, left knee, and lumbar spine claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal was requested regarding his appellate claims of entitlement to service connection for temporomandibular joint syndrome; sleep apnea; and inguinal hernia.

2.  The competent and credible evidence of record reflects the Veteran developed recurrent bilateral ankle sprains while on active duty.

3.  The Veteran's currently diagnosed refractive errors to include presbyopia are not eligible for service connection. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding his appellate claims of entitlement to service connection for temporomandibular joint syndrome; sleep apnea; and inguinal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for recurrent sprains of the left ankle are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a grant of service connection for recurrent sprains of the right ankle are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for a grant of service connection for a chronic eye disorder, to include presbyopia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes, however, that the Veteran has withdrawn his appeal regarding the claims of service connection for temporomandibular joint syndrome, sleep apnea, and inguinal hernia.  Further, for the reasons detailed below, the Board finds that service connection is warranted for the claimed ankle disorders which represents a full grant of the benefits sought on appeal for these claims.  Therefore, no further discussion of VA's duties to notify and/or assist is warranted with respect to this aspect of the Veteran's appeal.

In regard to the claim of service connection for presbyopia, the Board notes that Veteran submitted an acknowledgement in November 2007 that VA had notified him of the information or evidence needed to substantiate his claim.  He was also provided with notification via letters dated in March 2008, September 2009, and August 2012 which, together, summarized the information and evidence necessary to substantiate a service connection claim; the information and evidence used by VA to assign disability rating(s) and effective date(s) should service connection be established; what information and evidence he must submit; and what information and evidence will be obtained by VA.  Although all of these letters did not specifically refer to the presbyopia claim, it is evident the Veteran was aware of this information.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements and testimony submitted in support of his claims to include from his accredited representative have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist has been satisfied for the presbyopia claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2015 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing an eye disorder other than refractive error that was incurred in or otherwise the result of his active service.  Moreover, he was accorded a VA eye examination in July 2008 which indicates his only eye condition is refractive error to include presbyopia.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to this examination, nor is there any competent medical evidence of record which explicitly refutes this finding.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned January 2015 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the appellate claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year such as arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Temporomandibular joint syndrome, sleep apnea, and inguinal hernia

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran notified the Board that a withdrawal was requested regarding his appellate claims of entitlement to service connection for temporomandibular joint syndrome; sleep apnea; and inguinal hernia.  
Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Analysis -- Ankles

The Veteran essentially contends, to include at his January 2015 hearing, that he developed recurrent ankle problems while on active duty.  His service treatment records reflect he did not indicate any ankle problems on Reports of Medical History completed in June 1984 and June 1985.  Further, his feet and lower extremities were clinically evaluated as normal on concurrent service examinations.  However, he did report bilateral ankle problems as part of a September 2007 Report of Medical Assessment, and an October 2007 Report of Medical History.  Moreover, records dated in October 2007 reflect he was diagnosed with bilateral ankle crepitus, although the presence of that particular feature, may not establish the presence of a disability.  Nevertheless, a subsequent June 2008 VA examination diagnosed the Veteran with chronic bilateral ankle sprains.  Although a sprain is not one of the conditions entitled to a presumptive grant of service connection if present to a compensable degree within the first post-service year under 38 C.F.R. § 3.309(a), the fact the Veteran was reporting recurrent ankle problems during service at which time crepitus was found, does tend to indicate it was incurred therein.  

A similar diagnosis was made as part of the March 2014 VA examination.  The Board acknowledges that this examiner did opine it was less likely than not (less than 50% probability) that the bilateral ankle sprains were incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner's rationale was that there was only "minimal" problems during service and after discharge; with recent normal ankle X-ray and only age typical changes.  The fact that the problems appear only minimal to the examiner would go more toward the appropriate rating rather than whether service connection is warranted.  Moreover, the normal ankle X-rays would appear to go more toward the specific type of diagnosis such as the fact he does not have arthritis.  Additionally, the examiner does not appear to explicitly refute the Veteran's contentions that he developed recurrent ankle problems while on active duty.  As such, the Board must find this opinion is not adequate to refute the Veteran's claim of service connection in this case.

In summary, there was no evidence the Veteran had any ankle problems at the time he entered into active duty to include examinations conducted in June 1984 and June 1985; he subsequently reported bilateral ankle disorders both during and since service, with the evidence indicating the most appropriate diagnosis is recurrent sprains; the Veteran has provided credible testimony of recurrent ankle problems beginning in service; and the only competent medical opinion that refutes his claim has been found to be inadequate.  

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds the competent and credible evidence of record reflects the Veteran developed recurrent bilateral ankle sprains while on active duty.  Therefore, service connection is warranted for these disabilities.

Analysis -- Presbyopia

The Veteran essentially contends that his vision deteriorated while on active duty.  Among other things, he did not have to wear glasses prior to service, and now has to wear glasses.  He indicated that his problems may be due to exposure to dust storms or other irritants.  See Transcript pp. 33-34.

The Board acknowledges that the Veteran's visual acuity decreased while on active duty.  For example, his uncorrected vision was 20/20 for both eyes on examinations conducted in June 1985 and August 1992; but 20/25 on a June 1996 examination.  A July 2008 VA examination noted that he used bifocal glasses which corrected his vision to 20/20.  Diagnosis was presbyopia.

Despite the foregoing, the Board notes that while the Veteran has been diagnosed with refractive errors, including presbyopia, he is not entitled to service connection for those vision conditions.  Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The Board notes that the Veteran is competent to report his symptoms.  To the extent that the Veteran relates he was exposed things such as dust storms and diesel fumes that irritated his eyes during service, the Board does not question his credibility.  Nevertheless, there is no evidence during service or since separation of an eye condition other than refractive error.  Rather, the July 2008 VA examination explicitly stated there was no evidence of active eye disease, and only diagnosed presbyopia.  In the absence of underlying acquired eye pathology, service connection for a visual disability is not in order.  The Veteran does not allege any other vision disorder, nor is there evidence of such in the record.  Accordingly, the Board concludes that the medical evidence of record is more probative as to the nature and etiology of the Veteran's visual impairment, and the medical evidence fails to provide a nexus between a service-connectable vision condition and service. 

In summary, review of the claims file shows no competent medical evidence showing the presence of any eye condition other than refractive error, which was addressed above.  Consequently, the Board must find that the preponderance of the evidence is against this service connection claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the benefit sought on appeal with respect to this claim must be denied.


ORDER

The appeal regarding the claims of entitlement to service connection for temporomandibular joint syndrome; sleep apnea; and inguinal hernia is dismissed.

Service connection for recurrent left ankle sprain is granted.

Service connection for recurrent right ankle sprain is granted.

Service connection for presbyopia is denied.


REMAND

The Board observes that at his January 2015 hearing the Veteran identified various private medical care providers who evaluated him for his joint and lumbar spine complaints, to include Myra Butler a physical therapist; Southern Pain; and Ochsner Healthcare System.  He also indicated he was treated for his sinus complaints at Ochsner as well.  He subsequently submitted records from both Myra Butler and Southern Pain, accompanied by a waiver of having these records initially reviewed by AOJ in accord with 38 C.F.R. § 20.1304(c).  However, no additional records appear to have been submitted from Ochsner.  Although records are on file from this healthcare provider, they are dated through 2013 and the Veteran indicated more recent treatment.  Further, it also appears he attempted to submit a release to obtain additional records from Ochsner in January 2015, but it was rejected by the RO as being illegible.

In any event, the Veteran has indicated that there are outstanding records relevant to his lumbar spine, various joints, and sinusitis claims that are not of record.  Therefore, a remand is required in order to attempt to obtain these records.

The Board also notes, in regard to the left shoulder, right hip, left knee, and lumbar spine claims that the Veteran has been accorded multiple VA examinations which evaluated these disabilities, with the most recent being in March 2014.  However, the Veteran indicated at his January 2015 hearing that these disabilities have increased in severity since that examination.  Further, he also submitted a private evaluation of these disabilities dated in February 2015 which indicate greater symptomatology than what was indicated on the March 2014 VA examination.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is required to accord the Veteran new VA examination(s) for these service-connected disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the left hip disorder, the Veteran has contended that he developed recurrent pains in that joint while on active duty; and has attributed these symptoms to his duties as a combat engineer.  He has also indicated it developed secondary to his service-connected right hip and/or lumbar spine disorder.  In pertinent part, he referred to his problems as nerve damage associated with his lumbar spine, which could mean his already separately evaluated sciatica of the bilateral lower extremities.

The Board acknowledges that the left hip claim was denied below, at least part, due to the fact that no chronic disability was shown on a June 2008 VA general medical examination.  Further, the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282  (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in Joyner v. McDonald, 766 F.3d. 1393 (2014), the Federal Circuit recently found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117." 

Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See also 38 C.F.R. § 3.317.  Here, the record reflects the Veteran did have active service in the Southwest Asia theater of operations during the Persian Gulf War.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Although no clinical diagnosis was provided for the Veteran's left hip pain at the June 2008 VA examination, he has indicated treatment for such at Ochsner which may have such a finding.  Moreover, the more recent March 2014 VA examination included an opinion that the claimed left hip condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness; which also indicates he may have a left hip disability, but no explicit diagnosis appears to have been made.  Further, this examination did not explicitly address the Veteran's claims of secondary service connection, (though it should be noted he appears to have first advanced this contention at his January 2015 hearing.)  It is also not clear from the evidence of record to what extent these complaints are part of the separately evaluated sciatica of the left lower extremity.  

In view of the foregoing, the Board must find that the aforementioned VA examination is not adequate for resolution of the left hip claim, and that a new VA examination is also required to clarify these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  His claim should also be considered based upon the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to include providing adequate notification on how to substantiate such a claim.

With respect to the sinusitis claim, the Board notes the Veteran did indicate he had sinusitis on Reports of Medical History completed in June 1984 and June 1985, which were prior to his May 1986 to March 2008 period of active duty.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  However, history provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, the Veteran's sinuses were consistently evaluated as normal on service examinations, to include those conducted in June 1984 and June 1985.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Board also notes, however, that while the Veteran's service treatment records indicate upper respiratory/sinus problems, it is not clear he had chronic sinusitis either during or since service.  For example, he reported sinusitis at his October 2007 Report of Medical History, but the physician's comments section stated he did not have a history of a sinusitis diagnosis and his condition was allergic rhinitis.  Further, no impairment of the sinuses was noted at the June 2008 VA examination.  Nevertheless, the Veteran contends he continues to have recurrent sinus problems, to include treatment from an allergist at Ochsner.

In view of the foregoing, the Board finds that the exact nature and etiology of the Veteran's claimed sinusitis is not clear from the evidence of record.  Therefore, a new VA examination is also required to clarify this matter as well.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr, supra; Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , that includes an explanation as to the information or evidence needed to establish service connection for undiagnosed illness pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his hips, sinusitis, left shoulder, left knee, lumbar spine and sciatica since March 2014.  In pertinent part, follow-up on his account of treatment at Ochsner Healthcare System to include his attempted submission of a release for such records in January 2015.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left hip and sinus symptomatology; as well as the nature, extent and severity of his left shoulder, right hip, left knee, lumbar spine and sciatica symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to clarify the nature and etiology of his claimed left hip disorder and sinusitis; as well as the current nature and severity of his service-connected disabilities of the left shoulder, right hip, left knee, and lumbar spine with sciatica.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For the claimed left hip disorder, the examiner should indicate whether the Veteran's complaints of left hip pain are due to a known clinical diagnosis to include his service-connected sciatica of the lower extremities.  If the examiner finds that there is a known clinical diagnosis other than the sciatica, he or she should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  If the examiner determines that the left hip disorder is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected right hip and/or lumbar spine disorders.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

For the claimed sinusitis, the examiner should clarify whether the Veteran does have chronic sinusitis or some other condition such as chronic allergic rhinitis.  For any such condition found to be present, the examiner should opine as whether it pre-existed the Veteran's entry into service.  If the examiner concludes that the condition existed prior to service, he or she should indicate whether it was aggravated during service.  If the examiner determines the condition did not pre-exist service, then the examiner should opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

For the left shoulder, right hip, left knee, and lumbar spine with sciatica, the examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion, the examiner provide a rationale for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


